OFFICE     OF
                    THE ATTORNEY           GENERAL
                             AVSTIN~ TEXAS
PRICE    DASIEL
,,TT”HXEY GEXERAL




Xorlor~& Tom nwtin, chalrmul
oeae and ?leherl.ee
                  cO1IPitt.w
xouou~*orReReeeutwe
      #
Dow blrl                           opinionv-75
                                   I& I ConetltutionelV8lldi~
                                        or xoueoBillIO. 330,
                                        50thx0gleletu?e.
     If.here roiu rrqueet for en opS.nlon this Dapwtment up-
en the villditr of Xouee Bill Xc. 30 CU %   presentLag1el*tume,
and the Bill itself bccai!aj%nlee
                                your request.
    Ye hwa u4mlwd tb Bill -- title end body-endmake tlm
to11ovingcwwnte and luggeetlone:
      go bill say contain more then one subject,en4 ve firmithat
 thle bill does conbln dual subjects,thrt is to say, on tlae
 vhole it lppeure to be l bill to regulatehunting of quail upon
 prlvaolq ovm18we      ~nVall8andtCow~,     uadllk8vleeio suc-
 t1on   5 or t& 3ll.l
                    then is oontalwdthe rollwing:
                   "&KlChBter43l,laveor the47th
               tigirlatw,L gular8eeeion191, 18 tire-
               & y
                 lp ec i.tlor up
                               e.lQ
                                 eEled.
                                   ”
      chapter431 er the 47thLegieletw, x e g u lu   8eeelo lpnp ewe
 to be tholly vlthout the scope oi tba real subjectof the Bill,
 ud owea entirely  bqyond the d&ails of thetone lubj~tupnee-
 od in the title. Chaptar 43 nl8ke to Btate Perks Boerd'eoon-
 ooeelone and has no nlerewzy vhetever to huntingqukll In VW
 zmdt CountJ* Obvlouely,there has been scumcler.ioel error in
 this nepact. T& qUObd     lU1g~ag0 8hOtid be liirniIIakd &aE tb
 Bllluitziov?eede.
      The bill is a looal OGI applying 01'14to VW Zaudt Cotuttr,
 but 8uch l loml or special lw is en exaeptionto the germrsl
 provlrlou oontalned in the lut prqpaph of &ctlon 56,Artlola
 XII, QolulBgr
b%ll




   /   _.-